            Case 1:18-cv-01957-CRC Document 8 Filed 10/05/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
JASON LEOPOLD, et al.                             )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )
                                                  )
UNITED STATES DEPARTMENT OF                       )     Case No. 18-cv-1957 (CRC)
HOMELAND SECURITY,                                )
                                                  )
                        Defendant.                )
                                                  )
                                                  )

                                            ANSWER

       Defendant United States Department of Homeland Security (“DHS”), through its

undersigned attorneys, hereby submits this answer to Plaintiffs’ Complaint under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552. DHS specifically denies each and every allegation of

the Complaint not otherwise expressly admitted, qualified, or denied in this Answer. Defendant

answers as follows:

       1.      This paragraph consists of Plaintiffs’ characterization of its lawsuit to which no

response is required. To the extent a response is deemed required, DHS admits that Plaintiff

purports to bring a claim under the FOIA.

       2.      DHS lacks knowledge and information sufficient to form a belief as to the truth of

the allegations in Paragraph 1.

       3.      Admit.

       4.      The allegations in Paragraph 4 state a legal conclusion to which no response is

required. To the extent a response may be deemed required, DHS admits that this Court has

jurisdiction over proper FOIA actions.
             Case 1:18-cv-01957-CRC Document 8 Filed 10/05/18 Page 2 of 3



        5.      The allegations in Paragraph 5 state a legal conclusion to which no response is

required. To the extent a response may be deemed required, DHS admits that venue is proper in

this District for FOIA actions.

        6.      DHS admits it received a FOIA request from Plaintiff dated June 19, 2018.

Defendant respectfully refers the Court to the FOIA request for a complete and accurate

statement of its contents.

        7.      DHS admits it sent Plaintiff an acknowledgment letter on June 22, 2018.

Defendant respectfully refers the Court to the acknowledgment letter for a complete and accurate

statement of its contents.

        8.      DHS admits it corresponded with Plaintiff by email on June 22, 2018, with

Plaintiff narrowing the search of the original FOIA request to a timeframe of January 1, 2018 to

June 22, 2018 for the Secretary’s emails, briefing books, and meeting minutes. Defendant

respectfully refers the Court to the Complaint for a complete and accurate statement of its

contents.

        9.      DHS admits it has not responded directly to Plaintiff since June 22, 2018.

However, it denies the allegation that it has not responded to the FOIA request and avers that it

conducted a search for responsive records and identified 17,218 pages of potentially responsive

records.

        10.     DHS incorporates by reference its responses to all preceding paragraphs.

        11.     Admit.

        12.     Admit.

        13.     The allegations in paragraph 13 contain a conclusion of law to which no response

is required.




                                                 2
          Case 1:18-cv-01957-CRC Document 8 Filed 10/05/18 Page 3 of 3



       14.     DHS admits that it has not yet produced responsive records to Plaintiff.

       The remaining paragraphs in the Complaint state Plaintiff’s request for relief, to which no

response is required. To the extent a response is deemed required, DHS denies that Plaintiff is

entitled to the relief requested, or to any relief whatever.

                                             DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to compel disclosure of records that are exempt from disclosure

pursuant to the FOIA.

                              SECOND AFFIRMATIVE DEFENSE

       FDA has exercised due diligence in processing Plaintiff’s FOIA request, and exceptional

circumstances exist that necessitate additional time to complete processing.



                                               Respectfully submitted,

                                               JESSIE K. LIU
                                               United States Attorney for the District of Columbia

                                               DANIEL F. VAN HORN
                                               Chief, Civil Division

                                               By: ____/s/____________________
                                               JOSHUA KOLSKY
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20430
                                               202-252-2541
                                               Joshua.kolsky@usdoj.gov




                                                   3
